Title: John Thaxter to John Adams, 6 May 1782
From: Thaxter, John
To: Adams, John


     
      Sir
      Amsterdam 6th. May 1782
     
     We have made a serious Beginning this morning, and have already completed the packing of the Books, and shall finish packing to night I hope the Decanters, Wine Glasses, and China. The looking Glasses will require Time and Care, as well as the great Cabinet. We shall be ready to load Thursday Morning, perhaps Wednesday Afternoon, not later however than Thursday. I find the Eye can pack much faster than the Hands. We shall make all possible Expedition, and if the Boat is ready, which is already applied for, She may be loaded in a short time.
     If You can find a Leisure day this Week, would it not be most advisable to return to settle the Accounts? Will there not be much Trouble and Inconvenience in delaying it, ’till after all the Things are removed? People might be apt to grumble, and would not know where to go for their Money, and You would be tormented hereafter with little and great Accounts for a long time. I only mention this Matter as it strikes me.
     The Arrival of Mr. Dumas last Evening at 10. o Clock brought my Heart to a Spot where it often was when Dr. Osterdyck was so well acquainted with You: however the old Gentleman soon quieted the Alarm.
     I hope the Treaty goes on well, as my Penchant for returning home increases daily perhaps much faster than the Business goes forward.
     
      I have the Honor to be, with the greatest Respect, Sir, &c.,
      J Thaxter
     
    